AMENDMENT NO. 1 TO


PUDA COAL, INC. 2008 EQUITY INCENTIVE PLAN


July 30, 2009


In accordance with Sections 14 and 15 of the Puda Coal, Inc. (the “Company”)
2008 Equity Incentive Plan (the “Plan”), the Plan is hereby amended as follows
in connection with a 7-to-1 reverse stock split through incorporation from
Florida to Delaware:


1.
The first sentence of Section 3(a) is hereby deleted in its entirety and
replaced with the following:



“Subject to the provisions of Section 14 of the Plan, the aggregate number of
Shares that may be issued pursuant to Awards granted under the Plan is 714,286
Shares.”


2.
The first sentence of Section 3(b) is hereby deleted in its entirety and
replaced with the following:



“Subject to the provisions of Section 14 of the Plan, the aggregate number of
Shares subject to Awards granted under this Plan during any calendar year to any
one Awardee shall not exceed 71,429, except that in connection with his or her
initial service, an Awardee may be granted Awards covering up to an additional
71,429 Shares.”


This Amendment to the Plan (this “Amendment”) constitutes an integral part of
the Plan.  For all purposes of this Amendment, capitalized terms used herein
without definition shall have the meanings specified in the Plan, as the Plan
shall be in effect on the date hereof after giving effect to the Amendment.


This Amendment is executed pursuant to Section 15 of the Plan and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with all of the terms and provisions of the Plan, including Section
15 thereof.  Except as expressly amended or waived by the terms of this
Amendment, the terms and conditions of the Plan shall remain unamended and
unwaived.  The amendment set forth herein shall be limited precisely as provided
for herein to the provisions expressly amended herein and shall not be deemed to
be a waiver of, amendment or, consent to or modification of any other term or
provision of any other document or of any transaction or further action on the
part of the Company.


This Amendment becomes effective as of the date first written above.


This Amendment shall be binding upon and inure to the benefit of the Company and
its respective successors and assigns.
 
 [Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Amendment as of the date first
written above.
 

 
PUDA COAL, INC.
         
By: /s/ Qiong Wu
 
Name: Qiong Wu
 
Title: Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 